Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Canetic Resources Trust announces solid second quarter and six month operating and financial results CALGARY, Aug. 9 /CNW/ - (CNE.UN - TSX; CNE - NYSE) - Canetic Resources Trust ("Canetic" or the "Trust"), is pleased to announce its operating and financial results for the three and six months ended June 30, 2007. "Throughout the second quarter of 2007 we remained focused on the development and exploitation of our asset base with the continuation of our ambitious capital expenditure program," said J. Paul Charron, President and Chief Executive Officer of Canetic. "In our view, the underlying long-term fundamentals for the oil and natural gas sector appear strong and we continue to believe that Canetic's diverse property portfolio, balanced production profile, extensive inventory of development opportunities, and consistent hedging strategy leave Canetic well positioned to compete effectively in today's environment and provide our unitholders with a reliable source of income." << HIGHLIGHTS - Canetic posted its third consecutive quarter of strong production results at 77,765 barrels of oil equivalent per day, in-line with previous guidance. Incremental production volumes associated with the Samson acquisition as well as production additions from drilling and optimization activity during the first quarter resulted in an average daily production increase of approximately 11 percent in the three and six months ended June 30, 2007 versus the comparable periods of 2006. - Over the first six months of 2007, Canetic remained very active in the exploitation of its asset base. Expenditures for development activities in the six month period totalled $237.2 million as compared to $152.8 million for the same period in 2006. A total of 124 gross (69.2 net) wells were drilled during the first six months of 2007 with a success rate of 96 percent. - During the second quarter of 2007, Canetic generated funds flow from operations of $192.0 million, slightly higher than the first quarter 2007 and a four percent increase compared to the second quarter 2006. Funds flow from operations were $382.4 million for the six months ended June 30, 2007, an increase of one percent from $379.8 million in the comparable period of 2006. Over the past four quarters, Canetic has generated funds flow from operations totalling $752.8 million. - Canetic declared cash distributions of $129.6 million during the second quarter of 2007 representing $0.19 per unit per month or $0.57 per unit. Our payout ratio for the quarter, defined as cash distributions to unitholders divided by funds flow from operations, approximated 67 percent. FINANCIAL AND OPERATING SUMMARY Three Months Ended June 30 Six Months Ended June 30 ($millions except % % per unit amounts) 2007 2006(1) change 2007 2006(1) change FINANCIAL Gross revenue 372.4 341.2 9% 738.6 691.6 7% Funds flow from operations(2) 192.0 185.1 4% 382.4 379.8 1% Per unit - basic 0.84 0.92 -9% 1.69 1.89 -11% Per unit - diluted 0.84 0.89 -6% 1.67 1.84 -8% Net earnings (loss) (301.8) 82.9 -464% (308.7) 142.1 -317% Per unit - basic (1.33) 0.41 -424% (1.36) 0.71 -292% Per unit - diluted (1.33) 0.40 -433% (1.36) 0.69 -297% Cash distributions declared 129.6 139.5 -7% 258.8 278.1 -7% Per unit 0.570 0.690 -17% 1.140 1.380 -17% Payout ratio(2) 67% 75% -11% 68% 73% -7% Capital expenditures Net development expenditures 89.2 85.8 4% 237.2 152.8 55% Net capital expenditures 50.2 104.6 -52% 202.2 171.7 18% Total assets 5,664.1 4,899.6 16% 5,664.1 4,899.6 16% Long-term debt 1,342.7 893.8 50% 1,342.7 893.8 50% Net debt (excluding financial derivatives)(2) 1,378.0 926.6 49% 1,378.0 926.6 49% Unitholders' equity 2,968.1 3,247.5 -9% 2,968.1 3,247.5 -9% Weighted average trust units outstanding (000s)(1) 227,352 201,998 13% 226,912 201,370 13% Trust units outstanding at period end (000s)(1) 227,750 202,535 12% 227,750 202,535 12% OPERATING Production(2) Natural gas (mmcf/d) 211.0 166.0 27% 215.6 171.0 26% Crude oil (bbl/d) 35,928 37,348 -4% 36,173 37,486 -4% Natural gas liquids (bbl/d) 6,664 5,043 32% 6,789 5,401 26% Crude oil and NGLs (bbl/d) 42,592 42,391 0% 42,962 42,887 0% Barrel of oil equivalent (boe/d) (at) 6:1 77,765 70,061 11% 78,890 71,392 11% Average prices(2) Natural gas ($/mcf) 7.72 5.97 29% 7.68 7.49 3% Natural gas ($/mcf) (including financial instruments) 8.01 6.80 18% 7.94 7.99 -1% Crude oil ($/bbl) 59.95 67.29 -11% 58.59 60.82 -4% Crude oil ($/bbl) (including financial instruments) 58.42 61.97 -6% 57.68 56.53 2% Natural gas liquids ($/bbl) 46.85 48.90 -4% 44.96 47.82 -6% Total ($/boe) 52.62 53.52 -2% 51.73 53.52 -3% Total ($/boe) (including financial instruments) 52.70 52.63 0% 52.03 52.46 -1% Drilling activity (gross) Natural gas 5 34 - 51 95 - Oil 16 29 - 61 67 - Other 5 2 - 7 4 - Dry and abandoned 1 3 - 5 5 - Total gross wells 27 68 - 124 171 - Total net wells 10.3 28.5 - 69.2 81.9 - Success rate (%) 96% 96% - 96% 97% - (1) The merger of Acclaim Energy Trust ("Acclaim") and StarPoint Energy Trust ("StarPoint") was accounted for as a purchase of StarPoint by Acclaim. Accordingly, the financial and operating results of StarPoint have been included from the date of acquisition, January 5, 2006. All disclosures of units and per unit amounts of Acclaim up to the merger on January 5, 2006 have been restated using the exchange ratio of 0.8333 of a Canetic unit for each Acclaim unit. (2) Please refer to the Advisory section regarding forward-looking statements of this news release for definitions of Non-GAAP terms and frequently recurring terms and abbreviations. The payout ratio is calculated as cash distributions divided by funds flow from operations. Note: All references are to Canadian dollars unless otherwise indicated. Natural gas volumes recorded in thousand cubic feet ("mcf") or million cubic feet ("mmcf") are converted to barrels of oil equivalent ("boe") using the ratio of six (6) thousand cubic feet to one (1) barrel of oil ("bbl"). BOEs may be misleading, particularly if used in isolation. A BOE conversion ratio of six (6) mcf: one (1) bbl is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. >> PRESIDENT'S MESSAGE Canetic continued to perform well during the second quarter 2007 maintaining strong production volumes in-line with guidance. Through the second quarter, Canetic remained focused on the exploitation of our broad inventory of development opportunities and the tie-in of volumes related to our successful fourth quarter 2006 and first quarter 2007 drilling programs.
